Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 09/14/2021 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-4, 7-15, 20, 23-26 are pending.  Applicants have amended Claim(s) 1, 7, 10, 23 and added New Claims 26.  Claims 1-4, 8-15, 20, 23-26 (all claims) are hereby examined on the merits.
	
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-4, 7-15, 20, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann et al, EP 2 853 256 A1 in view of Kumada et al, US 2012/0014925, Berg et al, US 2015/0352023, Francois, US 2,994,642, and a new reference, Hug, WO 2014/027012 (Applicant’s IDS).

The instant invention is drawn to a method for treating an oral disease in a subject, comprising inserting a composition comprising self-assembling peptides having amino acid sequences SEQ ID NOs: 6-17 and 30-33 into a pocket caused by gum and/or bone recession,
wherein the self-assembling peptides are capable of self-assembly at a pH below 7.5 and at least physiologic ionic strength, and
wherein the oral disease is selected from the group consisting of periodontitis, peri-implantitis and/or gingivitis.

Note that the consisting essential of is taken as comprising. There is nothing in the specification that defines this limitation, thus it is taken as comprising. 

Kunzelmann teaches SEQ ID NO: 6 to be used in oral dental composition as a toothpaste, see [0032]. Kunzelmann teaches the benefits of the self-assembly peptides (SAPs), 

The difference between what is taught by the prior art and that instantly claimed is that while Kunzelmann teaches the use of the peptides for general oral and dental care, Kunzelmann does not teach the specific diseases Claimed.

Kumada et al teaches the use of SAP for the treatment of periodontal disease and/or regenerating dental tissue. In certain embodiments, the dental tissue is periodontal ligament tissue. Exemplary periodontal diseases are periodontitis, gingivitis, periimplantitis and peri-implant mucositis, see paragraph [0124] as well as the abstract. Hydrogels are also taught, see [00125]. Amidation and acetylation are also taught, see [0081] and/or SEQ ID NO: 2.

Berg, et al, teaches “a kit of parts for treating a periodontal disease, such as periimplantitis, gingivitis, periodontitis and/or periimplant mucositis, caused by microorganisms that colonize a tooth and/or implant surface at, above and/or below the gingival margin, and which reside in a biofilm either subgingival and/or supragingival, characterized by employing a surgical process leading to substantively removing, destroying, killing and/or disrupting and/or inhibiting growth and/or regrowth of a pathogenic biofilm at a site of a microbial infection in a cleaning disinfecting and/or debriding the site of microbial infection mechanically and sequentially using first at least one cleaning and/or disinfecting agent with an immediate bactericidal effect, such as a NaClO solution, and thereafter at least one cleaning and/or disinfecting agent with a sustainable bactericidal effect, such as a CHX solution.” CHX is chlorhexidine.

Francois teaches toothpaste containing an aerogel carrier, see Claim 5 as well as the entire specification.

Hug teaches that the SAPs can be applied without therapeutic benefit without any other medicinal component, see 23 where it states:
 “The composition obtained from step c) is a lyophilisate that is suitable for shipping and storing, as it is highly stable in that the peptides are protected from degradation or undesired self-assembly. Thus, in one embodiment of the method of the invention, the lyophilisate is dissolved in an aqueous solution to obtain a solution with a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. For example, when using the lyophilisate for treating a caries lesion, e.g. by a dentist, an aqueous solution, such as water, is added to the lyophilisates to obtain a final solution having a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. The lyophilisate is preferably dissolved in plain water, more preferably in deionized water. However, the lyophilisate may be dissolved in any kind of aqueous solution as long as the resulting solution has a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. In a preferred embodiment, the aqueous solution, such as water, will have an ionic strength corresponding to an electric conductance of less than 5 mS/cm at 25°C. In case a non-volatile buffer was present in the solution of step a) it is still present in the lyophilisate.”


It would have been obvious to one of ordinary skill in the art to use the SAPs claimed for the treatment of oral diseases of Claim 1, as a hydro gel, or aerogel as taught by the four references.  One would have been motivated to combine as these ingredients are known to treat the oral diseases claimed, and their combination is obvious for these benefits. One would have had a reasonable expectation of success in making and using the composition for the treatment instantly claimed as SAP are known to treat the instant diseases, and their formulation into a daily toothpaste is obvious over the combination of the references.

Note that Claims 11, 14, 24, and 25 are claims to results that are the effective outcome of practicing the method of Claim 1 and/or of the other claims.

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, SAP are known to be useful in the instant treatment methods, and additives such as those of Claims 13 and 20, for example are obvious to combine for the same reason. 


The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components Claims 9, 10 and 24 in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-8 of the remarks filed 09/14/021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants are simply taking a piecemeal approach without addressing the rejection as a whole. SAPs are well known and are used in monomeric form when applied such that they from the assembled mesh when applied. The peptides are known and the diseases to treat are also known. It is simply an invention that one of ordinary skill in the art could arrive at for the treatment of oral diseases. The rejection is maintained. 
     Conclusion
No claims are allowed. Applicants requested another interview, but in nothing in the instant claims appear to move the case forward to allowance. The request is denied. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654